MEMORANDUM OPINION

No. 04-08-00396-CR

Joel MEDINA,
Appellant

v.

The STATE of Texas,
Appellee

From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2007CR8022
Honorable Pat Priest, Judge Presiding (1)

Opinion by: 	Karen Angelini, Justice

Sitting: 	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	December 3, 2008

AFFIRMED
	In the trial court, Joel Medina entered an open plea of guilty to aggravated robbery and was
sentenced to twelve years imprisonment. Medina timely filed a notice of appeal. His court-appointed
appellate attorney filed a brief in which she raises an arguable point of error, but nonetheless
concludes that this appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 
(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that Medina was
provided with a copy of the brief and motion to withdraw and was further informed of his right to
review the record and file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.--San Antonio 1996, no pet.). Medina did not file a pro se brief.
	We have reviewed the record and counsel's brief. We agree that the appeal is frivolous and
without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to
withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.);
Bruns, 924 S.W.2d at 177 n.1. 
	No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or must file a pro se petition for discretionary review. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See Tex. R. App. P. 68.2. Any petition for
discretionary review must be filed with this court, after which it will be forwarded to the Texas Court
of Criminal Appeals along with the rest of the filings in this case. See Tex. R. App. P. 68.3. Any
petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules
of Appellate Procedure. Tex. R. App. P. 68.4.
							Karen Angelini, Justice

DO NOT PUBLISH
1.  Sitting by assignment.